— Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered May 19, 1988, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to an indeterminate term of imprisonment of 9 to 18 years, unanimously affirmed.
The trial court’s Sandoval ruling, permitting the People to inquire how many times the defendant had been convicted, and whether he had ever been convicted of a felony, without inquiry into the underlying facts, was not an abuse of discretion. (See generally, People v Hicks, 88 AD2d 519.) While the court did not charge the jury that the evidence of the prior crimes was to be used only in assessing defendant’s credibility, *547the record of this claim is unpreserved and there is no significant probability that the jury would have acquitted defendant if a pattern jury instruction (1 CJI[NY] 7.21) had been given, in view of the overwhelming evidence of defendant’s guilt.
We have considered defendant’s remaining claims, and find them meritless or unpreserved. Concur — Carro, J. P., Wallach, Kupferman, Asch and Kassal, JJ.